                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                      Magistrate No. 21-813
                     v.

 RANDY FRASINELLI

                                  MOTION TO REVOKE BOND


               AND NOW comes the United States of America, by its attorneys, Stephen R.

Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Jeffrey R.

Bengel, Assistant United States Attorney for said district, and respectfully moves the Court to

revoke defendant’s bond in the above-captioned case.

       1.      On April 14, 2021, Frasinelli was charged by complaint with bank fraud, in

violation of 18 U.S.C. § 1344, and money laundering, in violation of 18 U.S.C. § 1957(a). In

substance, the supporting affidavit alleged that Frasinelli had filed five fraudulent applications for

Paycheck Protection Program funds and received a total of more than $3,800,000.

       2.      On each application, Frasinelli had indicated that the funds would be used to retain

workers, maintain payroll, or pay for other business expenses. In reality, they were used to

purchase luxury items, including vehicles, firearms, precious metals, and works of art, and to pay

for international travel and to fund an investment account in Frasinelli’s name.

       3.      After an initial appearance on April 15, 2021, Frasinelli was released on bond. One

condition was that he not commit any federal, state, or local crimes. See (Doc. 13) ¶ 1.

       4.      On or about June 17, 2021, Frasinelli was charged by federal complaint at Criminal

Case Number 21-1292M with another violation of 18 U.S.C. § 1344, for submitting yet another

fraudulent application for PPP loan funds—this time, requesting an amount of $525,000. This


                                                  1
application was submitted by Frasinelli on or about May 21, 2021, while he was on bond in the

above captioned case. Frasinelli was arrested on June 21, 2021.

       5.     The government asserts that there is probable cause to believe that Frasinelli has

violated his bond order by committing a federal crime while on release, and that Frasinelli is

unlikely to abide by any condition or combination of conditions of release. See 18 U.S.C.

§ 3148(b). Accordingly, the government respectfully requests that this Court revoke Frasinelli’s

bond and order that he be detained.

                                                Respectfully submitted,

                                                STEPHEN R. KAUFMAN
                                                Acting United States Attorney


                                                /s/ Jeffrey R. Bengel
                                        By:     JEFFREY R. BENGEL
                                                Assistant U. S. Attorney
                                                DC ID No. 1018621




                                               2
